Citation Nr: 0416555	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
December 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In January 2001, the veteran filed a claim of service 
connection for hearing loss.  He contended that his hearing 
loss was the result of exposure to noise from the firing of 
heavy field artillery pieces 24 hours per day, seven days per 
week while serving in Korea, notwithstanding that hostilities 
in Korea had ended before his service there.  As noted above, 
service connection was denied by the RO.  In his notice of 
disagreement (NOD) the veteran added that his hearing loss 
began while he was in service, and that he was also exposed 
to loud noises from the trucks and equipment that he had to 
ride in while in service.  At an October 2003 hearing before 
the undersigned Veterans Law Judge, the veteran testified 
that he was also exposed to loud noise from firing 90 mm 
cannon and .30 and .50 caliber machine guns while undergoing 
10 weeks of tank training prior to service in Korea.  The 
veteran also testified that he cannot remember whether he was 
issued hearing protection.  The veteran's DD Form 214 
indicates that he had a specialty number of 130.00, Basic 
Armor.

The veteran's service medical records (SMRs) contain a 
December 1954 pre-enlistment physical examination report 
showing a whispered voice examination which revealed normal 
hearing acuity of 15/15.  Also of record is the veteran's 
separation physical examination of December 1956, which also 
showed hearing acuity of 15/15.  Hearing loss for VA 
disability purposes under the now current criteria was not 
suggested by the record until a VA audiologic examination 
given in July 1993 for an unrelated claim.  The examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
35
LEFT
10
15
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The audiologist noted that the veteran 
complained of trouble hearing, and of tinnitus.  The 
audiologist found hearing was within normal limits for the 
standards in effect at the time.  No audiologic history was 
obtained, and the audiologist's report did not discuss the 
etiology of any hearing loss.  

The veteran's most recent audiologic examination, given in 
September 1995, also predating and unrelated to the instant 
claim for hearing loss, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
--
35
LEFT
10
20
30
--
45

Speech recognition ability was not reported.  The 
audiologist's report noted a history of noise exposure and a 
mild bilateral hearing loss, but did not discuss the etiology 
of any hearing loss.

The Board finds that further evidentiary development is 
required in this case.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA has an 
obligation to seek medical opinion evidence in cases like the 
veteran's.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran has hearing 
loss that, by the examinations noted above, appears to 
qualify as impaired hearing by VA standards.  38 C.F.R. 
§ 3.385 (2003).  He has specifically indicated that he was 
exposed to loud artillery and other noise during service, and 
claims his hearing loss is related to that noise exposure.  
Consequently, the Board concludes that the information of 
record requires that VA seek a medical nexus opinion.  The 
veteran has current disability, he experienced an event 
(noise exposure) during service, and the information provided 
by the veteran implies a relationship between the two.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an audiological evaluation for 
compensation purposes.  The audiologist 
should review the entire record and take 
a detailed history from the veteran.  
Audiometric results and speech 
discrimination results necessary to apply 
38 C.F.R. § 3.385 (2003) should be 
obtained.  A diagnosis with respect to 
any hearing loss should be provided, and 
the audiologist should provide a medical 
opinion as to the medical probabilities 
that any hearing loss is attributable to 
the veteran's period of military service.  
The rationale for the audiologist's 
opinion should be set forth in detail.

2.  The RO should ensure that the sought-
after medical nexus opinion is provided.  
Thereafter, the RO should re-adjudicate 
the claim on appeal.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be provided.  

After the veteran and his representative have had opportunity 
to respond to the supplemental statement of the case, the 
record should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

